DETAILED ACTION
In a communication received on 27 May 2022, applicants amended 1, 7, 8, 10, 16, 17, and 19.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 8, 10, 16, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bhagwat et al. (US 2018/0189319 A1) in view of Chatley et al. (US 2009/0144300 A1), and further in view of Spillane et al. (US 2017/0264684 A1), and further in view of Morifuku (US 2013/0115929 A1).

With respect to claim 1, Bhagwat discloses: a system comprising:
a first memory associated with a filesystem (e.g., filesystem mapped to storage devices in Bhagwat, ¶0057), wherein the filesystem is accessible to a plurality of accounts (e.g., consumer accounts in a private or community cloud in Bhagwat, ¶0022, ¶0028, ¶0029) each associated with a respective account identifier including a first account associated with a first account identifier and a second account associated with a second account identifier (i.e., assigning inode numbers for a sub-file systems such that they are unique to avoid collisions in Bhagwat, ¶0053), and a plurality of directories including a temporary directory are stored in the filesystem in a lower layer of a multi-layer storage architecture (e.g., layered storage architecture, directories, 730, in the lower layer in Bhagwat, fig. 7);
a plurality of memories including at least a second memory and a third memory, wherein the plurality of memories is located across a network from the first memory, and the second memory is physically separate from the third memory (e.g., storage device layer of cloud computing environment including storage devices spread over a network in Bhagwat, fig. 2, ¶0035);
one or more processors communicatively coupled with the first memory (i.e., computer hardware and software in a cloud environment in Bhagwat, fig. 2, ¶0035); and 
a metadata server (e.g., separately managed metadata to scale with subfile systems in Bhagwat, ¶0063) executing on the one or more processors to:
request a first storage controller associated with the second memory to create a first storage layer in the second memory (i.e., directory created in the top filesystem is created in a sub-file system named with theinode number of the directory in Bhagwat, ¶0064),
wherein upon being created, the first storage layer is linked to the temporary directory as a first upper layer of the multi-layer storage architecture (i.e., union mount file system linking sub-file systems to a top layer directory using pointers in Bhagwat, ¶0058),
wherein the first storage layer is accessible through the temporary directory (i.e., union mount file system linking sub-file systems to a top layer directory using pointers in Bhagwat, ¶0058),
first metadata associated with the first storage layer is updated based on storing the first file (i.e., updates pointers/links in the top file system reflecting a location of newly moved/created data in Bhagwat, ¶0052), and
the first storage controller is configured to enforce uniqueness of file name and file location only within the first upper layer (i.e., maintaining globally unique inode numbers such that directory names and files are unique based on pointers to files corresponding to inode number; the first and each sub-file system has and maintains its own non-overlapping range of inode numbers in Bhagwat, ¶0051, ¶0053 and ¶0058),
wherein upon being created, the second storage layer is linked to the temporary directory as a second upper layer of the multi-layer storage architecture (i.e., directory created in the top filesystem is created in a sub-file system named with theinode number of the directory in Bhagwat, fig. 7, ¶0064);
the second storage layer is accessible to the second account through the temporary directory (i.e., union mount file system linking sub-file systems to a top layer directory using pointers in Bhagwat, ¶0058),
second metadata associated with the second storage layer is updated based on storing the second file (i.e., updates pointers/links in the top file system reflecting a location of newly moved/created data in Bhagwat, ¶0052), and
the second storage controller is configured to enforce uniqueness of file name and file location only within the second upper layer. (i.e., maintaining globally unique inode numbers such that directory names and files are unique based on pointers to files corresponding to inode number; the second and each sub-file system has and maintains its own non-overlapping range of inode numbers in Bhagwat, ¶0051, ¶0053 and ¶0058).

Bhagwat discloses union mount file system linking sub-file systems to a top layer directory using pointers (¶0058).  Bhagwat do(es) not explicitly disclose the following.  Chatley, in order to provide adequate service level agreements by allowing customers to lock their files to a specific storage device at least based on geographical region/proximity (¶0100), discloses:
receive a first request from the first account to create a first file in the temporary directory (i.e., create virtual folder path for user file upload request in Chatley, ¶0026);
assign the first storage layer to the first account (i.e., user associated by geolocation with the node in Chatley, ¶0012);
store the first file on the first storage layer on the second memory (i.e., accepting uploaded packets of the file at the node in Chatley, ¶0012);
receive a second request from the second account to create a second file in the temporary directory (i.e., plurality of users uploading files and redirecting user to node via geological location in Chatley, ¶0012);
request a second storage controller associated with the third memory to create a second storage layer in the third memory (i.e., associating user to physical node in Chatley, ¶0012);
assign the second storage layer to the second account (i.e., user associated by geolocation with the node in Chatley, ¶0012); and
store the second file in the temporary directory on the second storage layer on the third memory (e.g., individual ownership of a file corresponding to file name/path in Chatley, fig. 3, ¶0079)
Based on Bhagwat in view of Chatley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chatley to improve upon those of Bhagwat in order to provide adequate service level agreements by allowing customers to lock their files to a specific storage device at least based on geographical region/proximity.

Bhagwat discloses union mount file system linking sub-file systems to a top layer directory using pointers (¶0058).  Bhagwat and Chatley do(es) not explicitly disclose the following.  Spillane, in order to deliver space efficient application volumes for installing major applications (¶0155), discloses:
the lower layer of the multilayer storage architecture (e.g., read-only application installation volume in Spillane, ¶0155) including the temporary directory is write-protected from the first account (i.e., writable per-user volumes that cannot be shared or reassigned to multiple users in a union file system in Spillane, ¶0155).
Based on Bhagwat in view of Chatley, and further in view of Spillane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Spillane to improve upon those of Bhagwat in order to deliver space efficient application volumes for installing major applications.

Bhagwat discloses union mount file system linking sub-file systems to a top layer directory using pointers (¶0058).  Bhagwat, Chatley, and Spillane do(es) not explicitly disclose the following.  Morifuku, in order to increase security of file transfers by storing files based on user identifiers (¶0013), discloses:
in response to a request for the first file in the temporary directory, determine, based on the first account identifier, that the first file is located on the first storage layer on the second memory (i.e., requesting to retrieve file based on the user identifier; the storage area is indexed by user identifier and stored in a location in storage area corresponding to the user identifier in Morifuku, ¶0044, ¶0046, ¶0047, ¶0048),
wherein the second storage layer is inaccessible to the first account through the temporary directory based on the first file and the second file having a same file name (i.e., user retrieves file by authenticating with user id and password and corresponding telephone number to retrieve and access their files in Morifuku, ¶0074-0077).
Based on Bhagwat in view of Chatley and Spillane, and Morifuku, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Morifuku to improve upon those of Bhagwat in order to increase security of file transfers by storing files based on user identifiers.
Morifuku does not explicitly disclose the first and second file having a same file name.  Morifuku suggests a storage location is inaccessible to one user based on files having the same name (i.e., user identifier is associated with file identifiers including pointers to an actual physical storage location and file retrieval is responsive to authenticating the requesting user identity in Morifuku, ¶0046, ¶0075).
The use of pointers to index the physical location of files with a corresponding user identifier would improve multi-user file storage systems by determining the location of the file based on more than the file name.  In other words, storage systems which may have user files with the same name would be improved by the technique that corresponds the user identifier with the physical location of the file for retrieval.
Based on Bhagwat in view of Chatley and Spillane, and further in view of Morifuku, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the techniques of Morifuku to improve devices like multi-user file storage systems in the same way.

With respect to claim 2, Bhagwat discloses union mount file system linking sub-file systems to a top layer directory using pointers (¶0058).  Bhagwat, Chatley, and Spillane do(es) not explicitly disclose the following.  Morifuku, in order to increase security of file transfers by storing files based on user identifiers (¶0013), discloses: the system of claim 1, and the metadata server provides the first file from the second memory to the first account and the second file from the third memory to the second account based on the respective first account identifier and the second account identifier upon request  (i.e., requesting to retrieve file based on the user identifier; the storage area is indexed by user identifier and stored in a location in storage area corresponding to the user identifier in Morifuku, ¶0044, ¶0046, ¶0047, ¶0048).  Based on Bhagwat in view of Chatley and Spillane, and Morifuku, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Morifuku to improve upon those of Bhagwat in order to increase security of file transfers by storing files based on user identifiers.

Morifuku does not explicitly disclose the first and second file having a same file name.  Morifuku suggests wherein the first file and the second file have the same file name (i.e., user retrieves file by authenticating with user id and password and corresponding telephone number to retrieve and access their files in Morifuku, ¶0074-0077); and
the file provision further based on the first file and the second file having the same file name. (i.e., user identifier is associated with file identifiers including pointers to an actual physical storage location and authenticating the requesting user identity in Morifuku, ¶0046, ¶0075).
The use of pointers to index the physical location of files with a corresponding user identifier would improve multi-user file storage systems by determining the location of the file based on more than the file name.  In other words, storage systems which may have user files with the same name would rely on a system that corresponds the user identifier with the physical location of the file for retrieval.
Based on Bhagwat in view of Chatley and Spillane, and further in view of Morifuku, it would have been obvious to one of ordinary skill in the art to use the techniques of Morifuku to improve devices like multi-user file storage systems in the same way.

With respect to claim 3, Bhagwat does not disclose the following.  Chatley further discloses: the system of claim 2, wherein the first account lists the temporary directory resulting in a first listing that excludes the second file and the second account lists the temporary directory resulting a second listing that excludes the first file (i.e., retrieving files corresponding to the user as taught by requesting and identifying files by a hash value generated uniquely for each file that is independent of file name in Chatley, ¶0111).
Based on the analysis of claim 1, the limitation(s) of claim 3 are rejected with the same reasoning as claim 1.

With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.
With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 2.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 2.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 3.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 3.

With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 1.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 1.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 2.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 2.


Claims 4-6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable Bhagwat et al. (US 2018/0189319 A1) in view of Chatley et al. (US 2009/0144300 A1) and Spillane et al. (US 2017/0264684 A1) and Morifuku (US 2013/0115929 A1), and further in view of Zimler et al. (US 2005/0038869 A1).

With respect to claim 4, Bhagwat discloses union mount file system linking sub-file systems to a top layer directory using pointers (¶0058).  Bhagwat, Chatley, Spillane, and Morifuku do(es) not explicitly disclose the following.  Zimler, in order to improve the personalization of a web portal by identifying businesses and allowing them to customize business logic tailoring the experience for its employees when accessing the web portal (¶0052) discloses: the system of claim 1, wherein the second account and a third account belong to a group of accounts, which is associated with a group identifier (i.e., group identifier of accounts as taught by corresponding business account identifier with personal user identifier allowing businesses to control policies relating to its employees in Zimler, ¶0041, 0044).
Based on Bhagwat in view of Chatley and Spillane and Morifuku, and further in view of Zimler, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zimler to improve upon those of Bhagwat in order to improve the personalization of a web portal by identifying businesses and allowing them to customize business logic tailoring the experience for its employees when accessing the web portal.

With respect to claim 5, Bhagwat discloses union mount file system linking sub-file systems to a top layer directory using pointers (¶0058).  Bhagwat, Chatley, and Spillane and Morifuku do(es) not explicitly disclose the following.  Zimler, in order to improve the personalization of a web portal by identifying businesses and allowing them to customize business logic tailoring the experience for its employees when accessing the web portal (¶0052) discloses: the system of claim 4, wherein the metadata server directs the third account to store a third file in the temporary directory on the second storage layer shared with the second account based on the group identifier (i.e., provide service to a group of users as taught by authorized users of a business entity may be authorized to retrieve data using the portal in Zimler, ¶0045).
Based on Bhagwat in view of Chatley and Spillane and Morifuku, and further in view of Zimler, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zimler to improve upon those of Bhagwat in order to improve the personalization of a web portal by identifying businesses and allowing them to customize business logic tailoring the experience for its employees when accessing the web portal.

With respect to claim 6, Bhagwat discloses union mount file system linking sub-file systems to a top layer directory using pointers (¶0058).  Bhagwat do(es) not explicitly disclose assigning user accounts to a storage layer.  Chatley, in order to provide adequate service level agreements by allowing customers to lock their files to a specific storage device at least based on geographical region/proximity (¶0100) discloses: the system of claim 4, wherein the third account accesses the second file (i.e., allow access to file as taught by redirect user request to corresponding node in Chatley, ¶0111).
Based on Bhagwat in view of Chatley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chatley to improve upon those of Bhagwat in order to provide adequate service level agreements by allowing customers to lock their files to a specific storage device at least based on geographical region/proximity.

With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 4.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 4.
With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 5.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 5.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 6.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 6.


Claims 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Bhagwat et al. (US 2018/0189319 A1) in view of Chatley et al. (US 2009/0144300 A1), Spillane et al. (US 2017/0264684 A1), and Morifuku (US 2013/0115929 A1), and further in view of Mo et al. (US 2007/0282963 A1).

With respect to claim 7, Bhagwat does not disclose the following.  Chatley discloses uploading the file to a cache initially (fig. 2).  Bhagwat, Chatley, and Spillane and Morifuku do(es) not disclose clearing the cache.  Mo, in order to improve management of memory by providing a cache on a session basis (¶0072), teaches: the system of claim 1, wherein a cleanup routine includes at least one of deleting all files in the first storage layer or reclaiming the first storage layer (i.e., delete a temporary storage area as taught by temporary memory area cleared after use is complete in Mo, ¶0072, ¶0077).
Based on Bhagwat in view of Chatley and Spillane and Morifuku, and further in view of Mo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mo to improve upon those of Bhagwat in order to improve management of memory by providing a cache on a session basis.

With respect to claim 8, Bhagwat does not disclose the following. Chatley discloses uploading the file to a cache initially (fig. 2).  Bhagwat, Chatley and Spillane and Morifuku do(es) not disclose clearing the cache.  Mo, in order to improve management of memory by providing a cache on a session basis (¶0072), teaches: the system of claim 7, wherein the cleanup routine is triggered by at least one of the metadata server restarting or the first account logging off (i.e., user log off clears temporary memory as taught by user determined to be logged off, delete temporary memory area storing data corresponding to logged off user in Mo, ¶0072, ¶0077).
Based on Bhagwat in view of Chatley and Spillane and Morifuku, and further in view of Mo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mo to improve upon those of Bhagwat in order to improve management of memory by providing a cache on a session basis.

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 7.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 7.
With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 8.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 8.


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat et al. (US 2018/0189319 A1) in view of Chatley et al. (US 2009/0144300 A1) and Spillane et al. (US 2017/0264684 A1) and Morifuku (US 2013/0115929 A1), and further in view of Bambha et al. (US 2011/0044512 A1).

With respect to claim 9, Bhagwat does not disclose the following.  Chatley discloses user associated with a physical node for storing files, metadata associated with identifier for the new file (¶0012, 0014).  Bhagwat, Chatley, and Spillane and Morifuku do(es) not disclose metadata for a file includes user ID.  Bambha, in order to improve searching and retrieving data related to users based on user ID metadata associated with files (¶0003), teaches: the system of claim 1, wherein the first account identifier is associated with the first metadata and the second account identifier is associated with the second metadata (i.e., user id metadata associated with files as taught by files with associated metadata including user ID of owner in Bambha, ¶0052).
Based on Bhagwat in view of Chatley and Spillane and Morifuku, and further in view of Bambha, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bambha to improve upon those of Bhagwat in order to improve searching and retrieving data related to users based on user ID metadata associated with files.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 9.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 9.


Conclusion 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sherman Lin
7/1/2022

/S. L./Examiner, Art Unit 2447   

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447